DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/2020 was filed and considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schulter et al (US 2019/0096125) in view of Braun et al (US 2019/0128989).
Claim 1:
Schulter et al (US 2019/0096125) teaches the following subject matter:
A method for training a Wasserstein generative adversarial network, the generative adversarial network including a generator and a discriminator, the generator and the discriminator being artificial neuronal networks (0079-0080 teaches training discriminator such as Wasserstein GAN, with function using K-Lipschitz function enforced by gradient clipping on the parameters during training), the method including the following: 
training the discriminator, the training of the discriminator including adapting a parameter of the discriminator as a function of a loss function, the loss function including a term that represents a violation of a Lipschitz condition (0079-0080 teaches training of discriminator use a loss function relating to K-Lipschitz with enforced gradient clipping during training, where the clipping is view as violation of the K-Lipschitz regarding θ as discriminator parameters) 
by applying a method of the virtual adversarial training (0079-0080 teaches where the graining of WGAN by means of simulation from simulator 330 (virtual adversarial training); 0077-0080 teaches further detail of training by simulating (virtual)).
Schulter et al teaches input data but does not teach the following which is taught by Braun et al (US 2019/0128989):
as a function of a first input datum and a second input datum (figure 4 teaches two data MR data 403 and MR data 407), and as a function of: 
(i) a first output of the discriminator when processing the first input datum, and (ii) a second output of the discriminator when processing the second input datum, the second input datum being created starting from the first input datum (figure 1 and 0038-0046 teaches input of data 403 and 407 into the discriminator for processing).
Schulter et al and Braun et al are both in the field of image processing, especially in the processing of data to train WGAN using loss function such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Schulter et al by Braun et al using first and second data, 403 and 407, such that use of the both data  for training of the discriminator network 411 is also adjusted to provide better feedback to the generator network 401 as disclosed by Braun et al in 0040. 
Claim 2:
Schulter et al teaches:
The method as recited in claim 1, wherein the first input datum is either retrieved from a data memory for real training data or generated using the generator (0022 teaches use of existing data used to compare; 0026-0027 teaches memory for bulk storage coupled to system for processing; 0056 teaches the use of ground-truth data for training, where ground-truth is real training data; 0059-0065 teaches training with synthetic feature as input image for computation to prevent training confusion).

Claim 3:
Schulter et al teaches:
The method as recited in claim 1, wherein the first input datum is changed into its adversarial direction for creation while applying the method of the virtual adversarial training, the adversarial direction being approximated by applying a power iteration (figures 2-7 teaches the direction of processing regarding training of GAN view as adversarial direction for creation; 0081-0082 teaches multiple of matrix M (power iteration)).

Claim 5:
Schulter et al teaches:
The method as recited in claim 1, wherein the discriminator is near 1-Lipschitz and near optimal (0079-0080 teaches use of K- Lipschitz with clipping, clipping is view as keep the error near optimal during training of discriminator).



Claim 6:
Schulter et al (US 2019/0096125) teaches the following subject matter:
A generative adversarial network (0079 teaches generative adversarial network GAN), comprising: 
a generator; and a discriminator (0079 teaches generative adversarial network (GAN) such as, e.g., a Wasserstein GAN, where both have generator and discriminator); 
wherein the generator and the discriminator are artificial neuronal networks, the discriminator being trained by adapting a parameter of the discriminator as a function of a loss function, the loss function including a term that represents a violation of a Lipschitz condition (0079-0080 teaches training of discriminator use a loss function relating to K-Lipschitz with enforced gradient clipping during training, where the clipping is view as violation of the K-Lipschitz regarding θ as discriminator parameters) 
by applying a method of the virtual adversarial training (0079-0080 teaches where the graining of WGAN by means of simulation from simulator 330 (virtual adversarial training); 0077-0080 teaches further detail of training by simulating (virtual)).
Schulter et al teaches input data but does not teach the following which is taught by Braun et al (US 2019/0128989):
as a function of a first input datum and a second input datum (figure 4 teaches two data MR data 403 and MR data 407), and as a function of: 
(i) a first output of the discriminator when processing the first input datum, and (ii) a second output of the discriminator when processing the second input datum, the second input datum being created starting from the first input datum (figure 1 and 0038-0046 teaches input of data 403 and 407 into the discriminator for processing).
Schulter et al and Braun et al are both in the field of image processing, especially in the processing of data to train WGAN using loss function such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Schulter et al by Braun et al using first and second data, 403 and 407, such that use of the both data  for training of the discriminator network 411 is also adjusted to provide better feedback to the generator network 401 as disclosed by Braun et al in 0040. 

Claim 7:
Schulter et al teaches:
The method as recited in claim 6, wherein the discriminator is near 1-Lipschitz and near optimal (0079-0080 teaches use of K- Lipschitz with clipping, clipping is view as keep the error near optimal during training of discriminator).

Claim 8:
Schulter et al (US 2019/0096125) teaches the following subject matter:
A non-transitory machine-readable memory medium (0024-0026 teaches use of memory such as RAM, ROM, rigid magnetic disk and optical disk are view as non-transitory) on which is stored a computer program for training an artificial neuronal network including a generator and a discriminator, the computer program, when executed by a computer (0079-0080 teaches training discriminator such as Wasserstein GAN, with function using K-Lipschitz function enforced by gradient clipping on the parameters during training), causing the computer to perform:  
99931520.116training the discriminator, the training of the discriminator including adapting a parameter of the discriminator as a function of a loss function, the loss function including a term that represents a violation of a Lipschitz condition (0079-0080 teaches training of discriminator use a loss function relating to K-Lipschitz with enforced gradient clipping during training, where the clipping is view as violation of the K-Lipschitz regarding θ as discriminator parameters)
by applying a method of the virtual adversarial training (0079-0080 teaches where the graining of WGAN by means of simulation from simulator 330 (virtual adversarial training); 0077-0080 teaches further detail of training by simulating (virtual)).
Schulter et al teaches input data but does not teach the following which is taught by Braun et al (US 2019/0128989):
as a function of a first input datum and a second input datum (figure 4 teaches two data MR data 403 and MR data 407), and as a function of: 
(i) a first output of the discriminator when processing the first input datum, and (ii) a second output of the discriminator when processing the second input datum, the second input datum being created starting from the first input datum (figure 1 and 0038-0046 teaches input of data 403 and 407 into the discriminator for processing).
Schulter et al and Braun et al are both in the field of image processing, especially in the processing of data to train WGAN using loss function such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Schulter et al by Braun et al using first and second data, 403 and 407, such that use of the both data  for training of the discriminator network 411 is also adjusted to provide better feedback to the generator network 401 as disclosed by Braun et al in 0040. 

Claim 9:
Schulter et al (US 2019/0096125) teaches the following subject matter:
A device (0024 teaches system, apparatus and device) configured to train a Wasserstein generative adversarial network, the generative adversarial network including a generator and a discriminator, the generator and the discriminator being artificial neuronal networks (0079-0080 teaches training discriminator such as Wasserstein GAN, with function using K-Lipschitz function enforced by gradient clipping on the parameters during training), the device configured to: 
train the discriminator, the training of the discriminator including adapting a parameter of the discriminator as a function of a loss function, the loss function including a term that represents a violation of a Lipschitz condition (0079-0080 teaches training of discriminator use a loss function relating to K-Lipschitz with enforced gradient clipping during training, where the clipping is view as violation of the K-Lipschitz regarding θ as discriminator parameters).
by applying a method of the virtual adversarial training (0079-0080 teaches where the graining of WGAN by means of simulation from simulator 330 (virtual adversarial training); 0077-0080 teaches further detail of training by simulating (virtual)).
Schulter et al teaches input data but does not teach the following which is taught by Braun et al (US 2019/0128989):
as a function of a first input datum and a second input datum (figure 4 teaches two data MR data 403 and MR data 407), and as a function of: 
(i) a first output of the discriminator when processing the first input datum, and (ii) a second output of the discriminator when processing the second input datum, the second input datum being created starting from the first input datum (figure 1 and 0038-0046 teaches input of data 403 and 407 into the discriminator for processing).
Schulter et al and Braun et al are both in the field of image processing, especially in the processing of data to train WGAN using loss function such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Schulter et al by Braun et al using first and second data, 403 and 407, such that use of the both data  for training of the discriminator network 411 is also adjusted to provide better feedback to the generator network 401 as disclosed by Braun et al in 0040. 
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schulter et al (US 2019/0096125) in view of Braun et al (US 2019/0128989) as applied to claim 1 above, and further in view of Ferrer et al (US 2019/0197670).
Claim 4:
Schulter et al and Braun et al teaches input data but does not teach the following which is taught by Ferrer et al:
The method as recited in claim 1, wherein the method includes a first step of training the generator and a second step of training the generator, multiple iterations of the step 99931520.115of the training of the discriminator being carried out between the first step of training the generator and the second step of training the generator (0034 teaches first and second and several iteration of training).
Schulter et al and Braun et al and Ferrer et al are all in the field of image processing, especially in the processing of data to train WGAN such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Schulter et al and Braun et al with several iteration of training by Ferrer et al such that contemplates any suitable combination of any suitable components, devices, or systems carrying out any suitable steps as disclosed by Ferrer et al in 0034-0035, for a particular task or data as view by the office. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al (US 2019/0114748) teaches Digital Image Completion Using Deep Learning - training manager module 128 generates the content generation network 406 to use exponential linear unit (ELU) as an activation function. Rather than training the framework with a simple Generative Adversarial Nets (GAN) loss function, the training manager module 128 trains the framework with a modified GAN loss function. In at least some implementations, the training manager module 128 trains the framework with a modified Wasserstein GAN (WGAN) function. By way of example, the training manager module 128 trains the framework based on the following modified WGAN function:
Sun et al (US 2020/0193607) teaches Object Shape Regression Using Wasserstein Distance - The Wasserstein distance (also referred to as the earth mover's distance, or EMD) is a distance function defined between probability distributions. Wasserstein GANs (W-GANs) refer to GANs that use the Wasserstein distance as a metric (e.g., the loss function). More specifically, the discriminator uses the Wasserstein distance to judge the quality of images outputted by the generator, and encourages high quality synthesized images. The generator's training objective is to minimize the Wasserstein distance between the generated candidate images and the true images (sometimes referred to as the ground truth).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656